Citation Nr: 1019313	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for Tourette's syndrome.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Togus, Maine.  
Jurisdiction was subsequently transferred to the RO in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  The Board has determined that a VA opinion is 
required in this case.  Specific instructions to the examiner 
are detailed below as is the relevant history.

The Veteran's essential contention is that he developed 
Tourette's syndrome prior to entrance into service, though he 
was not diagnosed with the disability until many years after 
his discharge.  He believes that this disability worsened 
during service and was aggravated by his service.

The Veteran's pre-induction report of medical history in 
August 1967 notes that he indicated that suffered from 
"nervous trouble" prior to service.  In November 1968, it 
was noted that the Veteran had "nervous tics" as an 
adolescent as a result of a broken home.  These tics were 
determined to be situational, and it was noted that they were 
not a problem at that time.  There were no abnormalities 
listed with respect to this disability on the Veteran's 
separation examination.

Post-service VA outpatient treatment records indicate that he 
was diagnosed with Tourette's syndrome as early as 2007.  In 
a July 2008 statement, a physician at the VA Medical Center 
(VAMC) in Ann Arbor wrote that he had treated the Veteran 
since 1995 and diagnosed him with Tourette's disorder.  He 
also stated that the Veteran had verbal and motor tics since 
his teenage years, and that these tics worsened during 
service.  He determined that based on the Veteran's history, 
it is probable that the Veteran's Tourette's syndrome was 
aggravated during service.  It is unclear what the basis for 
this opinion was or what records were reviewed.  

In a July 2008 statement from a physician's assistant at the 
Ann Arbor VAMC, he wrote that the Veteran complained of 
facial tics for several years and said they began during his 
teenage years.  He also indicated that the Veteran reported 
that he was seen for this problem while in the service, but 
was not diagnosed until 2005.  He then opined that based on 
the Veteran's history, it is at least as likely as not that 
the Veteran's Tourette's syndrome existed prior to his 
service and was aggravated by service.  Again, it is unclear 
what records were reviewed in entering this decision or what 
the medical basis for this opinion was in view of the medical 
records on file.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  To rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence that (1) the 
condition existed prior to service, and (2) the condition was 
not aggravated by service.  

The Board notes that the opinions of care providers at the 
VAMC raise the question of whether the Veteran's currently 
diagnosed Tourette's syndrome clearly and unmistakably 
existed prior to service and was aggravated during service.  
These opinions appear to be largely based on the Veteran's 
own reported history, as there is no medical evidence of 
record from prior to the Veteran's active duty service.  It 
is unclear from the Veteran's service treatment records 
whether the nerve problems discussed during service are at 
all related to the Veteran's current diagnosis. Therefore, 
the Board believes that the Veteran should be afforded a VA 
examination to determine the onset, progression, and etiology 
of his Tourette's syndrome and whether it was aggravated by 
service.

Moreover, the treatment providers at the VAMC indicated that 
they had treated the Veteran's since 1995.  However, there 
are no VA outpatient treatment records associated with the 
Veteran's claims file prior to May 2007.  These records are 
clearly pertinent to the claim; and, if they exist, the VA 
records are deemed to be in the constructive possession of VA 
adjudicators.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, 
medical records from the VAMC in Ann Arbor prior to May 2007 
should be obtained.  On remand, the Veteran should also be 
afforded the opportunity to submit additional evidence in 
support of his claim

Additionally, appellant should be notified that any treatment 
records since service are important to the claim and should 
be obtained if any such treatment was rendered.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  The RO/AMC 
should specifically seek records 
pertaining to the Veteran's treatment for 
Tourette's syndrome at the VAMC in Ann 
Arbor prior to May 2007, and beginning in 
at least 1995.  Appellant should also 
indicate whether there was any post-
service treatment prior to 2005 by any 
private or other providers, records of 
which have not been obtained.  He should 
identify any treatment and the location 
and provide releases of information as 
needed.  If the RO/AMC is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

2.  After the records are obtained, the 
Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
Tourette's syndrome.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The examiner is specifically asked to 
address whether the symptomatology of 
nervous tics noted in service is 
suggestive of Tourette's syndrome, and 
provide an opinion determining the likely 
onset of the Veteran's Tourette's 
syndrome.  The examiner should opine as 
to whether there is clear and 
unmistakable evidence that the Veteran's 
Tourette's syndrome pre-existed his 
active service beginning in 1968 and 
clearly and unmistakably was not 
permanently made worse by service.

The rationale for all opinions expressed 
must be provided and all records should 
be reviewed.  

3.  Then, the RO/AMC should adjudicate 
the Veteran's claim on a de novo basis.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


